232 F.2d 632
Clarence V. SCHAFFER and Katherine Schaffer, Appellants,v.UNITED STATES of America, Appellee.
No. 12641.
United States Court of Appeals Sixth Circuit.
April 19, 1956.

Clifford F. Brown, Norwalk, Ohio, J. Vincent Aug.  Nell S. Fitz, Cincinnati, Ohio, for appellants.
Summer Canary, Cleveland, Ohio, Clarence M. Condon, Toledo, Ohio, for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, briefs and argument of counsel for the respective parties;


2
And it appearing that the only material factual issue presented by the pleadings is whether the First Bancredit Corporation, from whom the appellee United States acquired the negotiable promissory note herein sued on, acquired the note from the payee before maturity so as to make it a holder in due course not subject to the defenses alleged in appellants' answer; Schaffer v. United States, 6 Cir., 216 F.2d 330;


3
And appellee having filed in support of its motion for summary judgment the affidavit of the Secretary of the First Bancredit Corporation stating that it purchased the note from the payee on January 15, 1940, which was prior to the due date of the first installment payment and said affidavit being uncontradicted and not discredited by appellants, and no showing having been made by appellants that there is any evidence now known to them that would in any was contradict said affidavit;


4
It is ordered that the judgment of the District Court in favor of the appellee for the unpaid balance on the note, be affirmed.  Appolonio v. Baxter, 6 Cir., 217 F.2d 267, 271; Gifford v. Travelers Protective Association, 9 Cir., 153 F.2d 209, 211; Zampos v. U.S. Smelting, Refining & Mining Co., 10 Cir., 206 F.2d 171, 174.